UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-4477



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MEGAN ATKINS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(1:05-cr-00170-WDQ)


Submitted:   July 10, 2006                 Decided:   August 14, 2006


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Lisa W. Lunt, Assistant
Federal Public Defender, Lauren E. Case, Staff Attorney, Greenbelt,
Maryland, for Appellant.      Rod J. Rosenstein, United States
Attorney, Martin J. Clarke, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Megan    Atkins    appeals      the   district      court’s    sentence

imposed   after     revocation      of    probation.        Because   we   find   the

district court erred in applying the guidelines, we vacate the

sentence and remand for resentencing.

            After Atkins pled guilty to theft of Government property,

she was assigned a sentencing guidelines base offense level of

twelve.   Two levels were added for having stolen a firearm and two

levels    were    deducted    for    acceptance       of    responsibility.       At

sentencing, the Government moved for a two-level reduction for

substantial assistance. The district court granted the motion, but

imposed a four-level reduction, leaving Atkins with an offense

level of eight.       Because she was in criminal history category I,

the range of imprisonment was 0 to 6 months.                 As a result of being

in Zone A of the sentencing table, Atkins was eligible for a

sentence of probation.           See U.S. Sentencing Guidelines Manual

§ 5B1.1(a)(1) (2005).         The court sentenced Atkins to three years’

probation.

            Atkins    admitted      she    violated    her    probation    and    the

district court noted its intention to sentence Atkins to a term of

imprisonment.       The court erroneously noted Atkins’ total offense

level was ten.      Thus, the court understood her sentencing range to

be six to twelve months’ imprisonment.                     Pursuant to 18 U.S.C.

§ 3565(a) (2000), the court had authority to revoke the sentence of


                                         - 2 -
probation and resentence Atkins under the provisos of the original

sentencing proceeding.       Because the court assumed Atkins had an

offense level of ten instead of eight, Atkins was exposed to a six

to twelve month range of imprisonment.

          As a result of the district court’s error in assuming

Atkins had an offense level of ten, it imposed a sentence outside

the properly calculated range of imprisonment.

     A sentence falling outside of the properly calculated
     Guidelines range is not ipso facto unreasonable. But if
     that sentence is based on an error in construing or
     applying the Guidelines, it will be found unreasonable
     and vacated. See 18 U.S.C. § 3742(f)(1). The same is
     true if the sentence is imposed outside the Guideline
     range and the district court provides an inadequate
     statement of reasons or relies on improper factors in
     departing from the Guidelines’ recommendation. See id. §
     3742(f)(2).

United States v. Green, 436 F.3d 449, 457 (4th Cir.), cert. denied,

126 S. Ct. 2309 (2006).

          We find the twelve month sentence was unreasonable.*

Accordingly,   we   vacate   the   sentence   and    remand   for   further

proceedings consistent with this opinion.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                     VACATED AND REMANDED




     *
      If the district court intended to upwardly depart from the
range of imprisonment, it provided an inadequate statement of
reasons for departing. See Green, 436 F.3d at 457.

                                   - 3 -